Case 2:19-cv-04237-MRW Document 70-1 Filed 12/18/19 Page 1 of 2 Page ID #:1377



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
 10

 11 NANO FOUNDATION, LTD., a New            Case No. 2:19-cv-04237-SVW-PJW
    York non-profit corporation; and
 12 COLIN LeMAHIEU, an individual,          [PROPOSED] ORDER GRANTING
                                            MOTION FOR LEAVE TO AMEND
 13
                 Plaintiffs,                HIS COMPLAINT PURSUANT TO
 14                                         RULE 15(A)(2)
           vs.
 15                                         Assigned For All Purposes To The Hon.
      DAVID C. SILVER, an individual,       Michael R. Wilner
 16
 17              Defendant.

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                   [PROPOSED] ORDER
          Case 2:19-cv-04237-MRW Document 70-1 Filed 12/18/19 Page 2 of 2 Page ID #:1378



           1                                 [PROPOSED[ORDER
           2        The Court having considered the papers submitted by plaintiff Colin
           3 LeMahieu in support of his Motion for Leave to Amend His Complaint Pursuant to
           4 Rule 15(A)(2) (the "Motion"), and all papers, if any, submitted by Defendant David
           5 Silver and argument of counsel, if any, in support of or in opposition to the Motion,

           6        IT IS HEREBY ORDERED that the Motion is GRANTED. LeMahieu may
           7 file his First Amended Complaint within five (5) days of service of this order.
           8

           9        IT IS SO ORDERED.
          10
          11
   _,
   ""-
   _,
 >-
 ::c      12 Dated:
 ~                                                           Hon. Michael R. Wilner
 <
 ~
          13
  (;..J
 ;::2;

 =
 z:
 <::>
 ;::2;
          14
          15
 :;S
 =
.~ ,
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                         1
                                               [PROPOSED] ORDER
